     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 1 of 6 Page ID #:1



1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
8               FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                               )            Case No.:
10   FERNANDO MARTINEZ,        )
                               )            COMPLAINT FOR DAMAGES
11
              Plaintiff,       )            1. VIOLATION OF THE
12                             )            TELEPHONE CONSUMER
           v.                  )            PROTECTION ACT, 47 U.S.C. §
13                             )            227, ET. SEQ.
14
     CAPITAL ONE AUTO FINANCE, )
     INC.,                     )            JURY TRIAL DEMANDED
15                             )
                Defendant.     )
16
                               )
17

18                                 COMPLAINT
19        FERNANDO MARTINEZ (“Plaintiff”), by and through his attorneys,
20
     KIMMEL & SILVERMAN, P.C., alleges the following against CAPITAL ONE
21

22
     AUTO FINANCE, INC. (“Defendant”):

23

24

25

26

27                                       -1-
                                PLAINTIFF’S COMPLAINT
28
     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 2 of 6 Page ID #:2



1                                     INTRODUCTION
2
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3
     Act, 47 U.S.C. § 227, et. seq. (“TCPA”).
4

5                              JURISDICTION AND VENUE

6          2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
7
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
8
           3.     Defendant conducts business in the State of California and as such,
9

10   personal jurisdiction is established.
11         4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
12

13

14
                                             PARTIES

15         5.     All events set forth in this Complaint occurred while Plaintiff was
16
     residing in Pomona, California, 91768.
17
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
18

19
           7.     Defendant is a corporation with its principal place of business located

20   at 858 Dominion Parkway, Building 5, Plano, Texas 75024.
21
           8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
22
     153(39).
23

24

25

26

27                                           -2-
                                    PLAINTIFF’S COMPLAINT
28
     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 3 of 6 Page ID #:3



1            9.    Defendant acted through its agents, employees, officers, members,
2
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
     representatives, and insurers.
4

5

6                               FACTUAL ALLEGATIONS
7
             10.   Plaintiff has a cellular telephone number that he has had for over a
8
     year.
9

10           11.   Plaintiff has only used this number as a cellular telephone number.
11           12.   Defendant called Plaintiff on his cellular telephone on a repetitive and
12
     continuous basis.
13

14
             13.   When contacting Plaintiff on his cellular telephone, Defendant used an

15   automatic telephone dialing system and automatic and/or pre-recorded messages.
16
             14.   Plaintiff knew Defendant was calling him using an automatic
17
     telephone dialing system and automatic and/or pre-recorded messages as he
18

19
     received calls from Defendant that began with a noticeable pause or delay with no

20   caller on the line prior to a live representative of Defendant coming on the line.
21
             15.   Defendant’s telephone calls were not made for “emergency purposes.”
22
             16.   Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
23

24   Defendant soon after the calls began and revoked any previous consent that

25   Defendant had to contact him.
26

27                                             -3-
                                      PLAINTIFF’S COMPLAINT
28
     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 4 of 6 Page ID #:4



1          17.    Once Defendant was aware that its calls were unwanted and was told
2
     to stop calling, there was no lawful purpose to making further calls, nor was there
3
     any good faith reason to place calls.
4

5          18.    In spite of his repeated instruction to stop calling his cellular

6    telephone, Defendant instead continued to call him repeatedly.
7
           19.    Upon information and belief, Defendant conducts business in a
8
     manner which violates the Telephone Consumer Protection Act.
9

10

11
                                 COUNT I
12                        DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
13

14
           20.    Plaintiff incorporates the forgoing paragraphs as though the same were

15   set forth at length herein.
16
           21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
17
     cellular telephone using an automated message and/or prerecorded voice.
18

19
           22.    Defendant initiated these automated calls to Plaintiff using an

20   automatic telephone dialing system.
21
           23.    Defendant’s calls to Plaintiff were not made for emergency purposes.
22
           24.    Defendant’s calls to Plaintiff were made after Plaintiff had explicitly
23

24   revoked any consent that was previously given.

25

26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 5 of 6 Page ID #:5



1          25.    Defendant’s acts as described above were done with malicious,
2
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
3
     under the law and with the purpose of harassing Plaintiff.
4

5          26.    The acts and/or omissions of Defendant were done unfairly,

6    unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
7
     lawful right, legal defense, legal justification or legal excuse.
8
           27.    As a result of the above violations of the TCPA, Plaintiff has suffered
9

10   the losses and damages as set forth above entitling Plaintiff to an award of
11   statutory, actual and trebles damages.
12

13

14
           WHEREFORE, Plaintiff, FERNANDO MARTINEZ, respectfully prays for

15   a judgment as follows:
16
                  a.     All   actual   damages      suffered   pursuant   to   47   U.S.C.
17
                         §227(b)(3)(A);
18

19
                  b.     Statutory damages of $500.00 per violative telephone call

20                       pursuant to 47 U.S.C. §227(b)(3)(B);
21
                  c.     Treble damages of $1,500 per violative telephone call pursuant
22
                         to 47 U.S.C. §227(b)(3);
23

24                d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3);

25                e.     Any other relief deemed appropriate by this Honorable Court.
26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
     Case 2:19-cv-06838-JAK-JPR Document 1 Filed 08/07/19 Page 6 of 6 Page ID #:6



1

2
                               DEMAND FOR JURY TRIAL
3
           PLEASE TAKE NOTICE that Plaintiff, FERNANDO MARTINEZ,
4

5    demands a jury trial in this case.

6

7
                                             Respectfully submitted,
8

9
       DATED: August 7, 2019                 By: /s/ Amy Lynn Bennecoff Ginsburg
10                                           Amy Lynn Bennecoff Ginsburg, Esq.
                                             Kimmel & Silverman, P.C.
11                                           30 East Butler Pike
12                                           Ambler, PA 19002
                                             Telephone: (215) 540-8888
13                                           Facsimile (215) 540-8817
14
                                             Email: aginsburg@creditlaw.com

15

16

17

18

19

20

21

22

23

24

25

26

27                                           -6-
                                    PLAINTIFF’S COMPLAINT
28
